              Case 19-11919-PGH        Doc 102      Filed 09/30/19     Page 1 of 10




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

In re:

Elizabeth Tan-Chiu,                                         Case No.: 19-11919-JKO

      Debtor.                                               Chapter 11
_____________________________________/

    SHAHVEER DHATIGARA’S EX PARTE MOTION TO SUBSTITUTE COUNSEL

         Creditor, Shahveer Dhatigara (“Mr. Dhatigara”), by and through undersigned law firms,

files this Motion to Substitute Counsel (the “Motion”), and says:

         1.     Attorney Bernice C. Lee, along with the law firm of Shraiberg, Landau & Page,

P.A. (“SLP”) are counsel of record in this matter for Mr. Dhatigara.

         2.     Ms. Lee, lead counsel for Mr. Dhatigara, has joined the law firm of Kozyak

Tropin & Throckmorton.

         3.     As a result of Ms. Lee’s departure from SLP, such firm and its other individual

attorneys will no longer have any ongoing role in this case, and therefore the Kozyak Tropin &

Throckmorton firm needs to be substituted for SLP as counsel for Mr. Dhatigara in this matter.

         4.     SLP and Kozyak Tropin & Throckmorton have entered into a Stipulation of

Counsel, which Mr. Dhatigara has executed, thereby consenting to the substitution.

         5.     Attached to this Motion as Exhibit A is the executed Stipulation for Substitution

of Counsel, which includes the proposed form of Order granting this Motion.

Dated: September 30, 2019




{2284/000/00447996}
             Case 19-11919-PGH        Doc 102     Filed 09/30/19    Page 2 of 10




KOZYAK TROPIN & THROCKMORTON                       SHRAIBERG, LANDAU & PAGE, P.A.
Attorneys for Shahveer Dhatigara                   2385 NW Executive Center Drive
2525 Ponce de Leon, 9th Floor                      Suite 300
Miami, Florida 33134                               Boca Raton, Florida 33431
(305) 372-1800 Telephone                           Telephone: (561) 443-0800
(305) 372-3508 Facsimile                           Facsimile: (561) 998-0047


By: /s/ Bernice C. Lee___________                  By: /s/ Bradley S. Shraiberg______
       Bernice C. Lee                                      Bradley S. Shraiberg
       Florida Bar No. 0073535                             Florida Bar. No. 121622
       Email: blee@kttlaw.com                              Email: bss@slp.law


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served (i) via

the Court’s CM/ECF notification to those parties who are registered CM/ECF participants in this

case and/or (ii) via U.S. mail to all parties on the attached service list on this 30th day of

September, 2019.

                                                   By: /s/ Bernice C. Lee
                                                           Bernice C. Lee




{2284/000/00447996}                           2
                                  Case 19-11919-PGH     Doc 102           Filed 09/30/19   Page 3 of 10
Label Matrix for local noticing               Synchrony Bank                                  ASD Specialty Healthcare Inc
113C-0                                        PRA Receivables Management, LLC                 dba Oncology Supply
Case 19-11919-JKO                             PO Box 41021                                    2801 Horace Shepard Drive
Southern District of Florida                  Norfolk, VA 23541-1021                          Dothan, AL 36303-1038
Fort Lauderdale
Mon Sep 30 11:08:05 EDT 2019
Adam D Palmer Esq                             Angelina Tan                                    Broward County Tax Collector
Adam D Palmer PA                              5093 Lasedona Circle                            Government Center Annex
4755 Technology Way                           Delray Beach, FL 33484-8740                     115 S. Andrews Avenue, Room # A100
Boca Raton, FL 33431-3338                                                                     Fort Lauderdale, FL 33301-1895


CBCS                                          COMCAST                                         Centers for Medicare & Medicaid Services
POB 163279                                    PO BOX 1931                                     Medicare Part B Debt Recovery and MSP
Columbus, OH 43216-3279                       Burlingame, CA 94011-1931                       POB 2525
                                                                                              Jacksonville, FL 32231-0019


Colleen Miller                                Columbia Hospital Corp of South Broward         Columbia Hospital Corp of Southern Broward
Quarles & Brady LLP                           d/b/a Westside Regional Medical Center          d/b/a Westside Regional Medical Center
101 East Kennedy Blvd                         8201 Broward Blvd.                              c/o Lesli Love / HCA Healthcare
Suite 2400                                    Plantation, FL 33324-2798                       One Park Plaza, Building I-2W
Tampa, FL 33602-5187                                                                          Nashville, TN 37203-6527

Comcast                                       Comcast                                         Comcast Business
141 NW 16th Street                            POB 530098                                      POB 71211
Pompano Beach, FL 33060-5291                  Atlanta, GA 30353-0098                          Charlotte, NC 28272-1211



DRSCRIBE, Inc.                                Delray Medical Center                           Dr. Elizabeth Tan-Chiu MD PA
1495 Forest Hill Blvd                         POB 830913                                      201 NW 82 Avenue # 102
Suite F                                       Birmingham, AL 35283-0913                       Plantation, FL 33324-1853
West Palm Beach, FL 33406-6073


Dr. Elizabeth Tan-Chiu MD PA                  Dr. Lauren Peirce Carcas, MD                    Dr. Navneet Dhillon
201 NW 82nd Avenue # 102                      4445 Parkside Road                              c/o Joseph L. Ackerman Jr Esq
Plantation, FL 33324-1853                     Davie, FL 33328-2502                            515 North Flagler Drive, Suite 2100
                                                                                              West Palm Beach, FL 33401-4332


DrScribe, Inc.                                E-Z Claims, Inc.                                Elizabeth Tan-Chiu MD PA
100 SE Third Avenue, Suite 2001               2101 NW Corporate Blvd.                         201 NW 82nd Avenue
Fort Lauderdale, FL 33394-0008                Suite # 315                                     Suite 102
                                              Boca Raton, FL 33431-7364                       Plantation, FL 33324-1853


Elizabeth Tan-Chiu MD PA                      Elizabeth Tan-Chiu MD PA                        Elizabeth Tan-Chiu MD PA
201 NW 82nd Avenue # 102                      dba Florida Cancer Care                         dba Florida Cancer Care
Plantation, FL 33324-1853                     12172 NW 72nd Street                            201 NW 82 Avenue # 102
                                              Parkland, FL 33076-4606                         Plantation, FL 33324-1853


Enterprise Realty Solutions LLC               First Coast Service Options Inc                 Florida Cancer Research Institute
7807 Galleon Court                            Medicare Part B Debt Recovery                   12172 NW 72nd Street
Parkland, FL 33067-2349                       POB 44094                                       Parkland, FL 33076-4606
                                              Jacksonville, FL 32231-4094
                                 Case 19-11919-PGH     Doc 102          Filed 09/30/19   Page 4 of 10
Florida Cancer Research Institute LLC        Florida Department of Revenue                  Gulie Gancyigit
12172 NW 72nd Street                         Bankruptcy Section                             4124 NW 88th Ave
Plantation, FL 33076-4606                    P.O. Box 6668                                  #207
                                             Tallahassee, FL 32314-6668                     Pompano Beach, FL 33065-1839


HCA Inc.                                     Healthcare Revenue Recovery Group LLC          Inphynet Contracting Services
Attn: Vice President, Real Estate            POB 459080                                     14050 NW 14th Street, # 190
One Park Plaza                               Sunrise, FL 33345-9080                         Fort Lauderdale, FL 33323-2851
Nashville, TN 37203-6527


Inphynet Contracting Services, LLC           Internal Revenue Service                       J. Jeffrey Deery Esq.
PO Box 1123                                  POB 7346                                       Heidi M. Mitchell Esq.
Minneapolis, MN 55440-1123                   Philadelphia, PA 19101-7346                    Winderweedle Haines Ward & Woodman PA
                                                                                            POB 880
                                                                                            Winter Park, FL 32790-0880

JPMorgan Chase                               JPMorgan Chase Bank NA                         JPMorgan Chase Bank, N.A.
Attn: TX3-7812                               350 East Las Olas Blvd F114, #1440             c/o Mark A. Jarman
POB 659673                                   Fort Lauderdale, FL 33301-4216                 P.O Box 29550 Mail Code AZ1-1004
San Antonio, TX 78265-9673                                                                  Phoenix AZ 85038-9550


Jay Kim Esq                                  Joseph L Ackerman Esq                          Kenneth A. Welt, Chapter 7 Trustee
1 Financial Plaza                            Fowler White Burnett PA                        c/o Glenn D. Moses
100 SE 3rd Avenue                            Northbridge Centre                             Genovese Joblove & Battista, P.A.
Suite 2001                                   515 North Flagler Drive, Suite 2100            100 SE 2nd Street, Suite 4400
Fort Lauderdale, FL 33394-0008               West Palm Beach, FL 33401-4332                 Miami, FL 33131-2118

Keri Lynda Horvat Esq                        Kristen L Palacio-Martinez Esq                 Lincoln Harris CSG
Egovil & Horvat PLLC                         1 Financial Plaza                              4450 Camino Real Way
Attorneys for Plaintiff                      100 SE 3rd Avenue                              Fort Myers, FL 33966-1050
2525 Ponce de Leon Blvd, Suite 300           Suite 2001
Coral Gables, FL 33134-6044                  Fort Lauderdale, FL 33394-0008

Office of the US Trustee                     Robert C L Vaughn Esq                          SYNCB/ATHLETA VISA
51 S.W. 1st Ave.                             1 Financial Plaza                              Attn: Bankruptcy
Suite 1204                                   100 SE 3rd Avenue                              PO Box 965060
Miami, FL 33130-1614                         Suite 2001                                     Orlando, FL 32896-5060
                                             Fort Lauderdale, FL 33394-0008

Shahveer Dhatigara                           Shahveer Dhatigara                             Shahveer Dhatigara
100 SE Third Ave, Suite 2001                 1495 Forest Hill Blvd                          7807 Galleon Court
Fort Lauderdale, FL 33394-0008               Suite F                                        Parkland, FL 33067-2349
                                             West Palm Beach, FL 33406-6073


United Health Care                           (p)WELLS FARGO BANK NA                         Winham Professionals
POB 94017                                    1 HOME CAMPUS                                  382 Main Street
Palatine, IL 60094-4017                      MAC X2303-01A                                  Salem, NH 03079-2412
                                             DES MOINES IA 50328-0001


XYNYX Inc.                                   Xynyx Technologies, Inc.                       Xynyx, Inc.
1495 Forest Hill Blvd.                       100 SE Third Avenue, Suite 2001                100 SE Third Avenue, Suite 2001
Suite F                                      Fort Lauderdale, FL 33394-0008                 Fort Lauderdale, FL 33394-0008
West Palm Beach, FL 33406-6073
                                Case 19-11919-PGH              Doc 102         Filed 09/30/19       Page 5 of 10
Aaron A Wernick                                      Elizabeth Tan-Chiu                                   Shahveer Dhatigara
2255 Glades Rd # 301E                                12172 NW 72nd Street                                 c/o Bernice C. Lee, Esq.
Boca Raton, FL 33431-7383                            Parkland, FL 33076-4606                              Shraiberg, Landau & Page, P.A.
                                                                                                          2385 N.W. Executive Center Drive
                                                                                                          Suite 300
                                                                                                          Boca Raton, FL 33431-8530


                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Wells Fargo Bank
Attn: Bankruptcy Dept
Po Box 6429
Greenville, SC 29606




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)JPMorgan Chase Bank, NA - Business Banking        (d)Elizabeth Tan-Chiu MD PA                          (u)Kenneth A Welt
                                                     dba Florida Cancer Care
                                                     201 NW 82 Avenue, # 102
                                                     Plantation, FL 33324-1853


End of Label Matrix
Mailable recipients     62
Bypassed recipients      3
Total                   65
             Case 19-11919-PGH   Doc 102   Filed 09/30/19   Page 6 of 10




                                 Exhibit A




{2284/000/00447996}                    3
              Case 19-11919-PGH         Doc 102      Filed 09/30/19   Page 7 of 10




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

In re:

Elizabeth Tan-Chiu,                                          Case No.: 19-11919-JKO

      Debtor.                                                Chapter 11
_____________________________________/

                      STIPULATION FOR SUBSTITUTION OF COUNSEL

         IT IS STIPULATED AND AGREED to, by and between the undersigned attorneys, that

the law firm of Kozyak Tropin & Throckmorton shall be substituted in place of the law firm of

Shraiberg, Landau & Page, P.A. as counsel for Shahveer Dhatigara (“Mr. Dhatigara”) in the

above-referenced matter, and agree to the entry of an order in the attached form approving this

Stipulation for Substitution of Counsel as an order of the Court:

KOZYAK TROPIN & THROCKMORTON                         SHRAIBERG, LANDAU & PAGE, P.A.
Attorneys for Shahveer Dhatigara                     2385 NW Executive Center Drive
2525 Ponce de Leon, 9th Floor                        Suite 300
Miami, Florida 33134                                 Boca Raton, Florida 33431
(305) 372-1800 Telephone                             Telephone: (561) 443-0800
(305) 372-3508 Facsimile                             Facsimile: (561) 998-0047


By: /s/ Bernice C. Lee___________                    By: /s/ Bradley S. Shraiberg______
       Bernice C. Lee                                        Bradley S. Shraiberg
       Florida Bar No. 0073535                               Florida Bar. No. 121622
       Email: blee@kttlaw.com                                Email: bss@slp.law




{2284/000/00447996}                              4
                Case 19-11919-PGH       Doc 102     Filed 09/30/19     Page 8 of 10




                  CONSENT OF CLIENT TO SI.]BSTITUTION OF COUNSEL

        I,   Shahveer Dhatigara, hereby give my consent to the substitution     of the law firm of

Kozyak Tropin      & Throckmorton and its individual   attomeys ,ts counsel on my behalf in the

above-referenced case,    in place of the law firm of Shraiberg, Landau     &   Page.    PA. and its

individual attomeys, as set forth in the above Stipulation for Substitution ofCounsel.




                                                     By,




12284/000/0044'1996\
             Case 19-11919-PGH        Doc 102     Filed 09/30/19    Page 9 of 10




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION

In re:

Elizabeth Tan-Chiu,                                       Case No.: 19-11919-JKO

      Debtor.                                             Chapter 11
_____________________________________/

              ORDER GRANTING MOTION TO SUBSTITUTE COUNSEL

         THIS MATTER came before the Court on September 30, 2019 upon the filing of

Shahveer Dhatigara’s (“Mr. Dhatigara”) Motion to Substitute Counsel.       The Court, having

reviewed the Motion, understanding that Mr. Dhatigara seeks to substitute the law firm of

Kozyak Tropin & Throckmorton, and its individual attorneys, in place of the law firm of

Shraiberg, Landau & Page, P.A., and its individual attorneys, that an executed Stipulation for

Substitution of Counsel is attached to the Motion along with a proposed form of order, and that




{2284/000/00447996}                           6
             Case 19-11919-PGH           Doc 102        Filed 09/30/19    Page 10 of 10




Mr. Dhatigara consents to the substitution and has executed the Substitution of Counsel, finds

good cause for the relief sought.

        Accordingly, it is ORDERED that:

        1.      The Motion is GRANTED.

        2.      The Stipulation for Substitution of Counsel attached to the Motion is

APPROVED.

        3.      The law firm of Kozyak Tropin & Throckmorton, and its individual attorneys,

shall be and are hereby substituted in place of the law firm Shraiberg, Landau & Page, P.A., and

its individual attorneys, as counsel for Mr. Dhatigara in the above-referenced case.

        4.      Shraiberg, Landau & Page, P.A., and its individual attorneys, are hereby

withdrawn as counsel of record for Mr. Dhatigara in this case, and are relieved of all further

responsibility and obligation associated with the representation of Mr. Dhatigara in this case.

        5.      The Clerk of Court and the parties to this action are hereby notified that

Shraiberg, Landau & Page, P.A., and its individual attorneys, shall be removed from the service

list of this case from and after the date of this Order.

        6.      All further notices and filings in this case shall be served on Mr. Dhatigara using

the following contact information:

                    Bernice C. Lee, Esq.
                    Kozyak Tropin & Throckmorton
                    2525 Ponce de Leon, 9th Floor
                    Miami, Florida 33134
                    Phone: (305) 377-0665
                    blee@kttlaw.com


                                                  ###

Bernice C. Lee, Esq. is directed to serve copies of this Order upon all interested parties and to file a
certificate of service with the Court.



{2284/000/00447996}                                7
